IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOANNE F. MAHONSKI, INDIVIDUALLY : No. 800 MAL 2016
AND AS EXECUTRIX OF THE ESTATE   :
OF FRANCIS J. MAHONSKI, BERNICE  :
WINDER, INDIVIDUALLY AND AS      : Petition for Allowance of Appeal from
ADMINISTRATRIX OF THE ESTATE OF  : the Order of the Superior Court
WALTER J. WINDER, DIANE K.       :
MASTERS, ADMINISTRATRIX OF THE   :
ESTATE OF ROBERT C. MAHONSKI     :
AND EXECUTRIX OF THE ESTATE OF   :
ELEANOR B. MAHONSKI, LEONA A.    :
KLEMENTOVICH, INDIVIDUALLY AND   :
AS ADMINISTRATRIX OF THE ESTATE  :
OF LEO A. KLEMENTOVICH, AND LEO  :
F. KLEMENTOVICH,                 :
                                 :
                 Petitioners     :
                                 :
                                 :
           v.                    :
                                 :
                                 :
CAROLINE M. ENGEL, INDIVIDUALLY  :
AND AS EXECUTRIX OF THE ESTATE   :
OF HOWARD A. ENGEL; JOSEPH L.    :
RIDER, INDIVIDUALLY, TRADING AND :
DOING BUSINESS AS LAW OFFICES OF :
JOSEPH L. RIDER, AND AS TRUSTEE  :
AD LITEM FOR LAW OFFICES OF      :
JOSEPH L. RIDER; PAUL A. ROMAN,  :
INDIVIDUALLY, TRADING AND DOING  :
BUSINESS AS LAW OFFICES OF       :
JOSEPH L. RIDER, AND AS TRUSTEE  :
AD LITEM FOR LAW OFFICES OF      :
JOSEPH L. RIDER; LAW OFFICES OF  :
JOSEPH L. RIDER; RANGE           :
RESOURCES APPALACHIA, LLC; AND   :
RANGE RESOURCES CORPORATION,     :
                                 :
                 Respondents     :


                                 ORDER
PER CURIAM

     AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.




                               [800 MAL 2016] - 2